NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

VERSATA SOFTWARE, INC. (FORMERLY KNOWN
AS TRILOGY SOFTWARE, INC.),
VERSATA DEVELOPMENT GROUP, INC.
(FORMERLY KNOWN AS TRILOGY
DEVELOPMENT GROUP, INC.), AND
VERSATA COMPUTER INDUSTRY SOLUTIONS,
INC. (FORMERLY KNOWN AS TRILOGY
COMPUTER INDUSTRY SOLUTIONS, INC.),
Plccintiffs-Cross Appellants,

V.

SAP AMERICA, INC. AND SAP AG,
Defendants-Appellants.

n

2012- 1029, ~1049

Appeals from the United States District Court for the
Eastern District of Texas in case n0. 07-CV-0153, Magis-
ti'ate Judge Charles Everingham.

ON MOTION

ORDER

VERSATA SOFTWARE V. SAP AMERICA 2

SAP America, Inc. and SAP AG move without opposi-
tion for a BO-day extension of time, until September 10,
2012, to file their reply brief.

Upon consideration thereof,
IT IS ORDERED THATI

The motion is granted.

FOR THE COURT

 1 1 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Scott Lamar Co1e, Esq.
John W. Thornburgh, Esq.

s2 1
me Fsnsnm.cnacurr

JuL 1 1 zuiz
“.¢Anuonaaiv
cusnx

 

MMM§F=L,FE~PFENSFOB